Title: To Alexander Hamilton from John Henry, 27 June 1799
From: Henry, John
To: Hamilton, Alexander


          
            Sir
            New York June. 27th. 1799.
          
          Amidst the importance and multiplicity of affairs in which you are engaged, permit me to call Your attention to the following statement in behalf of three soldiers of my company, namely, Mercer, Harding and Rankin; who were tried and (I apprehend) convicted before the General Court martial now sitting in this City of a high military offence.
          Those men were among the first whom I inlisted—I superintended their instruction; and had not been seperated from them ’till the beginning of March last: when confinement to the Hospital by sickness rendered it impossible for them to accompany me on the recent expedition.
          I am intimately acquainted with the disposition of every individual in my Company; and can with great correctness assert that I have never had cause to reprimand or be displeased with any of the soldiers who are the subject of this statement, nor do I know of any men in the service, who had more deserved my good opinion.
          This is the first transgression: of the impropriety of which they are deeply sensible. They have been for a long time past in confinement.
          To you who are so perfectly well acquainted with military life, I need not describe, how much public punishment, would depreciate those men even in their own estimation, and how unfitted it would render them to perform the duties of soldiers. To this I would add (could I flatter myself it would have any weight) my request, that You would be pleased to dispose of the punishment of those men so as not to disgrace them in their own opinion and that of their fellow soldiers.
          I have the honor to be Sir Your faithful Humble Servt
          
            John Henry
            Capt of arty
          
          General Hamilton
        